UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7742


MICHAEL EUGENE HUNT,

                Plaintiff - Appellant,

          v.

GLADYS CASSESE; PAUL TAYLOR; DON HUNT; ROSE LOCKLEAR; LT.
HUGHES OXENDINE; HORACE C. SUTTON, JR.; SANDRA F. THOMAS;
DR. PAUL SMITH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:10-ct-03132-D)


Submitted:   February 17, 2012            Decided:   February 29, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Hunt, Appellant Pro Se.        Elizabeth F. Parsons,
Assistant  Attorney  General,  Raleigh,       North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Eugene Hunt appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                 We

have     reviewed   the    record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Hunt v. Cassese, No. 5:10-ct-03132-D (E.D.N.C. Dec. 8,

2011).     We deny Hunt’s motion for appointment of counsel.              We

dispense    with    oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2